Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 27, 2016

                                     No. 04-16-00593-CV

Alvin M. BURNS, I.M. Burns, Dimmit County, Hakim Dermish, Robert L. Ramirez and Edward
                                     J. Dryden,
                                     Appellants

                                               v.

ROSETTA RESOURCES, LTD., a/k/a Rosetta Resources, Inc., Eusebio Cantu Torres, Eusebio
                Torres, Jr., Gladiator Energy Services, LLC,
                                  Appellees

                 From the 293rd Judicial District Court, Dimmit County, Texas
                             Trial Court No. 12-07-11738-DCV
                          Honorable David Peeples, Judge Presiding


                                        ORDER
        The trial court signed the final judgment on June 22, 2016. A timely motion for new trial
was filed on July 21, 2016. Therefore, notice of appeal was due to be filed on September 20,
2016. TEX. R. APP. P. 26.1(a)(1). A motion for extension of time to file the notice of appeal was
due on October 5, 2016, fifteen days after the deadline for filing notice of appeal. TEX. R. APP.
P. 26.3. Appellant Hakim Dermish, and appellants Robert L. Ramirez and Edward J. Dryden
filed their notices of appeal on September 23, 2016 and September 26, 2016, respectively. Both
notices of appeal were filed late but within the fifteen-day grace period allowed by Rule 26.3.
TEX. R. APP. P. 26.3(a). However, neither Hakim Dermish, nor Robert L. Ramirez and Edward
J. Dryden filed a motion for extension of time to file a late notice of appeal. TEX. R. APP. P.
26.3(b).

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1, but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b).

      It is therefore ORDERED that appellant Hakim Dermish, and appellants Robert L.
Ramirez and Edward J. Dryden file, within fifteen (15) days from the date of this order, a
response presenting a reasonable explanation for their failure to file their notice of appeal in a
timely manner. If any appellant fails to respond within the time provided, their appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court